 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                          No. 1:18-cr-00076-NONE-BAM-5
12                        Plaintiff-Respondent,
13            v.                                         ORDER DENYING MOTION TO APPOINT
                                                         COUNSEL AND SETTING NEW BRIEFING
14    SHEENA TAYLOR                                      SCHEDULE
15                        Defendant-Petitioner.          (Doc. No. 326)
16

17

18          On October 23, 2020, Sheena Taylor (“petitioner”), a federal prisoner proceeding pro se,

19   filed a motion to vacate, set aside, or correct a sentence under 28 U.S.C. § 2255 (“§ 2255

20   motion”). Petitioner raises several claims of ineffective assistance of trial counsel under the Sixth

21   Amendment. (Doc. No. 301.) On February 22, 2021, petitioner moved for the appointment of

22   counsel to represent her in these § 2255 proceedings. (Doc. No. 326.) Petitioner states that she

23   “is not educated in law or legal proceedings and does not have the finances to hire an attorney.”

24   (Id.) She further avers that she is “housed in a facility with restrictions in place due to the

25   coronavirus pandemic” and that “[t]hese restrictions limit [petitioner’s] ability to access legal

26   resources.” (Id.) Those two points constitute petitioner’s basis for her request.

27          There is no constitutional right to appointment of counsel for petitioners making a

28   collateral attack on a conviction. See Pennsylvania v. Finley, 481 U.S. 551, 555 (1987) (“we
                                                         1
 1   have never held that prisoners have a constitutional right to counsel when mounting collateral

 2   attacks upon their convictions”); Sanchez v. United States, 50 F.3d 1448, 1456 (9th Cir. 1995)

 3   (“there is no constitutional right to counsel at a collateral, post-conviction section 2255

 4   proceeding”). Nevertheless, “[t]he rules governing habeas proceedings mandate the appointment

 5   of counsel if necessary for the effective utilization of discovery procedures . . . or if an

 6   evidentiary hearing is required.” Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983) (citing

 7   Rules Governing Section 2255 Proceedings, Rules 6(a) (“If necessary for effective discovery, the

 8   judge must appoint an attorney for a moving party who qualifies to have counsel appointed under

 9   18 U.S.C. § 3006A.”), 8(c) (“If an evidentiary hearing is warranted, the judge must appoint an

10   attorney to represent a moving party who qualifies to have counsel appointed under 18 U.S.C.

11   § 3006A.”). Appointment of counsel to represent indigent defendants is also required in § 2255

12   proceedings “when the complexities of the case are such that denial of counsel would amount to a

13   denial of due process.” Brown v. United States, 623 F.2d 54, 61 (9th Cir. 1980). See also Dillon

14   v. United States, 307 F.2d 445, 447 (9th Cir. 1962) (due process requires appointment of counsel

15   “when the circumstances of a defendant or the difficulties involved in presenting a particular

16   matter are such that a fair and meaningful hearing cannot be had without the aid of counsel”).

17           Outside of these three mandatory situations, district courts are authorized under 18 U.S.C.

18   § 3006A(a)(2) to appoint counsel in a § 2255 proceeding whenever “the court determines that the

19   interests of justice so require” and the movant is financially eligible. “In deciding whether to

20   appoint counsel in a habeas proceeding, the district court must evaluate the likelihood of success
21   on the merits as well as the ability of the petitioner to articulate his claims pro se in light of the

22   complexity of the legal issues involved.” Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983);

23   see also Bashor v. Risley, 730 F.2d 1228, 1234 (9th Cir. 1984) (finding no abuse of discretion

24   where district court denied appointment of counsel in a § 2255 proceeding because “[a]lthough

25   the appellant is over 60 years of age and has no background in the law, he thoroughly presented

26   his issues in the habeas petition and the accompanying memorandum of law”); Franklin v. United
27   States, No. SACR 06-0166-DOC, 2014 WL 12691082, at *2 (C.D. Cal. Sept. 16, 2014)

28   (declining to appoint counsel in 2255 proceedings where the petitioner “has demonstrated a good
                                                          2
 1   understanding of the matter at issue on remand and ‘the ability to present forcefully and

 2   coherently his contentions’”) (quoting La Mere v. Risley, 827 F.2d 622, 626 (9th Cir. 1987));

 3   United States v. Mercado, No. CR-07-2018-FVS-1, 2011 WL 573377, at *5 (E.D. Wash. Feb. 14,

 4   2011) (denying appointment of counsel where “the defendant has demonstrated the ability to set

 5   forth those grounds he thinks justify relief under § 2255” and the parties’ filings and record give

 6   the court “a reliable basis for assessing the validity of the grounds asserted by the defendant”).

 7            Here, the court declines to appoint counsel to assist petitioner with her § 2255 motion at

 8   this time. In examining the situations in which appointment of counsel is mandatory, the court

 9   finds that none apply to petitioner’s case. Appointment of counsel is not necessary for the

10   effective utilization of discovery procedures in this case, and the court does not find, at this time,

11   that an evidentiary hearing is required. Similarly, the relative complexities of petitioner’s case

12   are not such that denial of counsel would amount to a denial of due process: petitioner’s claims

13   are clearly articulated and grounded in well-established law. Petitioner has presented her case

14   effectively in the papers. “Given the information [s]he has presented … and given the Court’s

15   independent review of the record, the Court has a reliable basis for assessing the validity of the

16   grounds” that petitioner has asserted. Mercado, 2011 WL 573377, at *5. Petitioner has set forth

17   the grounds she believes warrant relief, such that denial of counsel will not deny her a fair and

18   meaningful hearing. That petitioner believes she may benefit from the assistance of counsel is

19   not enough to appoint one.

20            Accordingly, for the reasons set forth above, the court DENIES WITHOUT PREJUDICE
21   petitioner’s motion (Doc. No. 326), requesting appointment of counsel.

22            The court further ORDERS that, in light of the request for counsel, the previous briefing

23   schedule (Doc. No. 325), is rescinded and the following revised briefing schedule is issued in its

24   place:

25   /////

26   /////
27   /////

28   /////
                                                         3
 1        1. The government shall file a response to petitioner’s § 2255 motion by July 6, 2021;

 2              and

 3        2. Petitioner shall file a reply, if any, no later than September 7, 2021.

 4   IT IS SO ORDERED.
 5
       Dated:     May 21, 2021
 6                                                   UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     4
